UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

WHEELING-PITTSBURGH STEEL
CORPORATION,
Plaintiff-Appellant,

v.                                                                   No. 97-1756

THE UNITED STATES ENVIRONMENTAL
PROTECTION AGENCY,
Defendant-Appellee.

Appeal from the United States District Court for the
Northern District of West Virginia, at Martinsburg.
W. Craig Broadwater, District Judge.
(CA-85-124-5)

Argued: September 29, 1997

Decided: November 10, 1997

Before LUTTIG and WILLIAMS, Circuit Judges, and
MAGILL, Senior Circuit Judge for the United States
Court of Appeals for the Eighth Circuit,
sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Kenneth Michael Argentieri, KIRKPATRICK & LOCK-
HART, L.L.P., Pittsburgh, Pennsylvania, for Appellant. Ronald Mark
Spritzer, Environment and Natural Resources Division, Appellate
Section, UNITED STATES DEPARTMENT OF JUSTICE, Washing-
ton, D.C., for Appellee. ON BRIEF: Kenneth S. Komoroski, Paul K.
Stockman, KIRKPATRICK & LOCKHART, L.L.P., Pittsburgh,
Pennsylvania, for Appellant. Lois J. Schiffer, Assistant Attorney Gen-
eral, Martin W. Matzen, Environment and Natural Resources Divi-
sion, Appellate Section, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C.; Dawn Messier, Office of the General
Counsel, UNITED STATES ENVIRONMENTAL PROTECTION
AGENCY, Washington, D.C.; Judith Hykel, Office of Regional
Counsel, UNITED STATES ENVIRONMENTAL PROTECTION
AGENCY, Philadelphia, Pennsylvania, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellant Wheeling-Pittsburgh Steel Corporation ("WPSC")
appeals the district court's dismissal of its petition for dispute resolu-
tion under a consent decree to which WPSC and the Environmental
Protection Agency are parties. For the reasons stated herein, we
affirm the judgment of the district court.

I.

On October 2, 1989, WPSC and the EPA entered into a consent
decree relating to a surface impoundment at WPSC's coke manufac-
turing plant in Follansbee, West Virginia. The consent decree resulted
from litigation between the parties over whether the surface impound-
ment had been closed prior to the effective date of regulations govern-
ing the closure of such impoundments which were adopted pursuant
to the Resource Conservation and Recovery Act ("RCRA"). The con-
sent decree, which constituted a settlement of the claims and counter-
claims presented by WPSC and the EPA, respectively, sets forth

                     2
WPSC's obligations for closing the surface impoundment. The parties
do not dispute that WPSC is complying with its obligations under the
consent decree.1
_________________________________________________________________
1 The relevant portions of the consent decree are as follows:

VII
CORRECTIVE ACTION

        In the event the groundwater monitoring data indicates that
        hazardous wastes and/or hazardous constituents have been
        released or are being released into the environment from the sur-
        face impoundment of the Follansbee facility, WPSC shall imple-
        ment EPA-approved or ordered corrective action or other
        response measures consistent with section 3008(h) of RCRA, 42
        U.S.C. § 6928(h), necessary to protect human health or the envi-
        ronment. This in no way limits any other corrective action or
        other authorities EPA may have under RCRA, 42 U.S.C.§ 6901
        et seq.

XIII
DISPUTE RESOLUTION

        A. If in the opinion of any party there is a dispute with
        respect to the meaning or implementation of this Consent
        Decree, that party shall send a written notice to the other party
        which outlines the nature of the dispute and requests informal
        negotiations to resolve the dispute. . . .

        B. If informal negotiations are unsuccessful, the EPA's posi-
        tion shall control unless WPSC files with the court a petition
        which shall describe the nature of the dispute and include a pro-
        posal for its resolution. . . . In any such dispute, WPSC shall
        have the burden of proving that EPA's position is arbitrary and
        capricious.

XV
EFFECT OF CONSENT DECREE

        ...

        B. Entry of this Consent Decree and compliance with the
        requirements contained herein shall constitute full settlement of
        the Civil claims in WPSC's complaint and in the United States'
        counterclaims and shall constitute full settlement of the Final
        Decision and Order of In re Wheeling-Pittsburgh Steel
        Corporation, Appeal No. 84-8, September 18, 1985.

                  3
Subsequent to the entry of the consent decree, the EPA discovered
significant groundwater contamination at the Follansbee plant, some
of which may have originated from areas at the plant other than the
surface impoundment. And on September 27, 1996, the EPA issued
an Initial Administrative Order ("IAO") against WPSC pursuant to
section 3008(h) of RCRA, 42 U.S.C. § 6928(h). The IAO required
WPSC to perform various corrective action measures relating both to
the surface impoundment, and also to other unrelated areas, at the
Follansbee facility. WPSC objected on the basis that its duties relating
to the surface impoundment were governed exclusively by the prior
consent decree, that the consent decree deprived the EPA of authority
to issue any administrative orders compelling additional corrective
action at the Follansbee facility, that the IAO was barred by principles
of res judicata, and that the IAO exceeded the EPA's authority under
RCRA. WPSC filed a petition in the district court for dispute resolu-
tion, as provided for in the consent decree, see J.A. at 88a-89a, seek-
ing a declaration to this effect.

On November 14, 1996, the EPA amended the IAO to relieve
WPSC of any obligation to perform corrective action necessary as a
result of releases of hazardous materials from the surface impound-
_________________________________________________________________

XVII
RETENTION OF RIGHTS

          Except as set forth in Section XV (Effect of Consent Decree),
          the United States does not waive any rights or remedies available
          to the United States for any violation by WPSC of federal or
          state laws, regulations, or permit conditions (known or unknown
          to the EPA) or which may occur after the entry of this Consent
          Decree. The United States reserves its corrective action authority
          under 42 U.S.C. §§ 6924(u) and (v) and 42 U.S.C. § 6928(h) and
          its authorities under CERCLA.

XX
RETENTION OF JURISDICTION

          This court shall retain jurisdiction over this Consent Decree
          for purposes of ensuring compliance with its terms and condi-
          tions and resolving disputes concerning the same.

J.A. at 75a-93a.

                    4
ment at the facility that had been the subject of the earlier litigation.
The amended IAO, however, still required WPSC to perform correc-
tive action with regard to matters at the plant unrelated to the surface
impoundment. The EPA then moved to dismiss WPSC's petition. The
district court dismissed the petition, on the grounds that (1) the
amended IAO did not violate the terms of the consent decree, and (2)
the court did not have jurisdiction to consider other challenges to the
amended IAO because it concluded that RCRA bars pre-enforcement
review of agency actions. See J.A. at 520a-28a.

II.

As a matter of contract interpretation, the district court was clearly
correct in finding that the amended IAO did not violate the consent
decree. On its face, the consent decree does not appear to foreclose
the EPA's ability to require corrective measures unrelated to the sur-
face impoundment. In fact, Sections VII and XVII explicitly reserve
the authority of the EPA to require additional corrective action under
RCRA, CERCLA, or both. J.A. at 83a-84a, 90a-91a. While Section
XVII does include the qualification "except as set forth in Section
XV, the United States does not waive any rights or remedies . . . ,"
J.A. at 90a, nothing in Section XV suggests that the consent decree
bars corrective action unrelated to the original litigation. Although
Section XV.B. states that the entry of the consent decree and compli-
ance with its requirements constitute full settlement of the civil claims
and counterclaims in the previous litigation, J.A. at 89a, neither party
contends that either party raised matters in the previous litigation
unrelated to the surface impoundment.

Furthermore, Section XIII of the consent decree makes clear that
in disputes about the meaning of the consent decree, the EPA's posi-
tion shall control, unless WPSC proves that the EPA's position is
arbitrary and capricious. J.A. at 88a-89a. Even if the EPA's interpre-
tation is neither the only nor the best reading of the consent decree,
it is certainly reasonable enough so as not to be arbitrary and capri-
cious.

Despite the clear import of the language used by the consent
decree, WPSC nevertheless maintains that to read the consent decree
as does the EPA makes other sections of the consent decree meaning-

                     5
less, and deprives WPSC of the benefits of its settlement of the previ-
ous litigation. WPSC's arguments on the first point are without merit;
the second point is not a legal argument. Furthermore it is not true.
WPSC avoided large potential liability for its past actions when it
entered into the consent decree. Compare J.A. at 25a (EPA counter-
claim in original litigation seeking civil penalties of $25,000 per day
for alleged past violations of administrative order, and $17,500
administrative penalty) with J.A. at 89a (consent decree settling
WPSC's past liability for $17,500). In addition, the penalties for pol-
lution in violation of the consent decree are substantially lower than
those that could be imposed under RCRA were there no consent
decree. Compare J.A. at 86a (subjecting violations of consent decree
to fines of $3000 per day, rising to $7000 per day after the 29th day),
with RCRA § 3008(h)(2), 42 U.S.C. § 6928(h)(2) (subjecting viola-
tions of corrective orders to fines of $25,000 per day).

III.

WPSC also challenges the amended IAO on grounds that it is
barred by principles of res judicata, and that it in any event exceeds
the EPA's statutory authority under RCRA § 3008(h), 42 U.S.C.
§ 6928(h) (1996). The district court, however, was correct in its con-
clusion, though not its reasoning, that it lacked jurisdiction to consider
those challenges.

The jurisdiction exercised by the district court over this dispute was
premised on the consent decree. Under that decree, the district court
retained jurisdiction over the consent decree "for purposes of ensuring
compliance with its terms and conditions and resolving disputes con-
cerning the same." Art. XX, J.A. at 91a. The consent decree itself,
then, conferred jurisdiction upon the district court only to enforce and
interpret the provisions of the decree. Accordingly, while the consent
decree conferred jurisdiction on the district court to consider WPSC's
argument that the amended IAO violated the decree, it did not confer
jurisdiction on that court to consider challenges to the amended IAO
arising under either common law or statute.

Furthermore, principles of ripeness and exhaustion required that
the district court not review the amended IAO, unless it constituted
a final agency action, absent a statutory basis for review. Cf. Adminis-

                     6
trative Procedure Act § 704, 5 U.S.C. § 704 (1996) ("Agency action
made reviewable by statute and final agency action for which there
is no other adequate remedy in a court are subject to judicial review.
A preliminary, procedural, or intermediate agency action or ruling not
directly reviewable is subject to review on review of the final agency
action."). As both parties properly concede, see Appellant's Br. at 28;
Appellee's Brief at 29, the amended IAO did not constitute a final
agency order.2 Nor has WPSC offered a statutory provision that
would otherwise allow review of the amended IAO. Accordingly,
these challenges were not yet ripe, and the district court therefore
lacked jurisdiction to hear them.3

CONCLUSION

For the reasons stated herein, we affirm the judgment of the district
court.

AFFIRMED
_________________________________________________________________
2 When the EPA issues an IAO under § 3008(h) of RCRA, EPA's
implementing regulations provide for administrative review of that order.
The respondent is given the opportunity to present a written response,
and to request a formal hearing before an administrative law judge,
before any such order becomes final. See 40 C.F.R. Part 24 (1996).

WPSC is currently pursuing relief through these administrative chan-
nels, as well as through this lawsuit. On October 31, 1996, WPSC filed
with the EPA a request for formal hearings concerning the IAO.
Although WPSC's administrative challenges had been held in abeyance
pending the district court's decision in this case, initial hearings were
held on September 17 and 18, 1997. Appellee's Br. at 10-11.
3 Because we conclude that WPSC's common law and statutory chal-
lenges to the amended IAO were not ripe, we explicitly reserve the ques-
tion of whether RCRA precludes pre-enforcement judicial review. The
district court's observations about the availability of pre-enforcement
review, like its observations about the propriety of the amended IAO
under RCRA, see J.A. at 527a-528a, were unnecessary to the disposition
of this case, and should not be regarded as res judicata, collateral estop-
pel, or law of the case -- either in the pending administrative proceed-
ings, or in any further judicial proceedings that may be necessary.

                    7